Per Curiam:

Thomas Motley was charged with housebreaking, safe-cracking, larceny and conspiracy to copmiit the offense of safecracking. He was convicted and sentenced. His case was appealed by retained counsel. This Court affirmed the conviction and sentence of the lower court. See State v. Motley et al., 251 S. C. 568, 164 S. E. (2d) 569 (1968).
He has filed a petition fo,r a writ of habeas corpus, in which proceeding he was represented by counsel from the State of Florida, who did not participate in the trial of the case. The matter came to be heard before the Honorable G. Badger Baker, presiding Judge of the Twelfth Judicial Circuit. By order hied, relief was denied.
Thereafter, for purposes of appeal, the Honorable Ernest Hinnant, public defender, assumed control of the case. He has now hied with this Court his petition advising the Court that he is convinced that the appeal is without merit, and requested permission to withdraw.
We hnd that the requirements set forth in the decision of the United States Supreme Court in Anders v. State of California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493 (1967), have been complied with. After a full examination of the entire record, we have concluded that the appeal is manifestly without merit and wholly frivolous.
*148Accordingly, the request of counsel to be relieved from further prosecution of the appeal is granted and the appeal is dismissed.
Moss, C. J., and Lewis, Bussey, Brailsford and Littlejohn, JJ., concur.